

115 S508 RS: Western Oregon Tribal Fairness Act
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 83115th CONGRESS1st SessionS. 508[Report No. 115–65]IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 16, 2017Reported by Ms. Murkowski, without amendmentA BILLTo provide for the conveyance of certain Federal land in the State of Oregon, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Western Oregon Tribal Fairness Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Cow Creek Umpqua Land ConveyanceSec. 101. Definitions.Sec. 102. Land to be held in trust.Sec. 103. Map and legal description.Sec. 104. Administration.Sec. 105. Land reclassification.TITLE II—Oregon Coastal Land ConveyanceSec. 201. Definitions.Sec. 202. Land to be held in trust.Sec. 203. Map and legal description.Sec. 204. Administration.Sec. 205. Land reclassification.TITLE III—Amendments to Coquille Restoration ActSec. 301. Amendments to Coquille Restoration Act.
			ICow Creek Umpqua Land Conveyance
 101.DefinitionsIn this title: (1)Council creek landThe term Council Creek land means the approximately 17,519 acres of land, as generally depicted on the map entitled Canyon Mountain Land Conveyance and dated May 24, 2016.
 (2)TribeThe term Tribe means the Cow Creek Band of Umpqua Tribe of Indians. (3)SecretaryThe term Secretary means the Secretary of the Interior.
				102.Land to be held in trust
 (a)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the United States in and to the Council Creek land, including any improvements located on the land, appurtenances to the land, and minerals on or in the land, including oil and gas, shall be—
 (1)held in trust by the United States for the benefit of the Tribe; and (2)part of the reservation of the Tribe.
 (b)SurveyNot later than 2 years after the date of enactment of this Act, the Secretary shall complete a survey to establish the boundaries of the land taken into trust under subsection (a).
 (c)Effective dateSubsection (a) shall take effect on the day after the date on which the Secretary records the agreement entered into under section 104(d)(1).
				103.Map and legal description
 (a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Council Creek land with—
 (1)the Committee on Energy and Natural Resources of the Senate; and (2)the Committee on Natural Resources of the House of Representatives.
 (b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical or typographical errors in the map or legal description.
 (c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public inspection in the Office of the Secretary.
				104.Administration
 (a)In generalUnless expressly provided in this title, nothing in this title affects any right or claim of the Tribe existing on the date of enactment of this Act to any land or interest in land.
				(b)Prohibitions
 (1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from Federal land shall apply to any unprocessed logs that are harvested from the Council Creek land.
 (2)Non-permissible use of landAny real property taken into trust under section 102 shall not be eligible, or used, for any gaming activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).
 (c)Forest managementAny forest management activity that is carried out on the Council Creek land shall be managed in accordance with all applicable Federal laws.
				(d)Agreements
 (1)Memorandum of agreement for administrative accessNot later than 180 days after the date of enactment of this Act, the Secretary shall seek to enter into an agreement with the Tribe that secures existing administrative access by the Secretary to the Council Creek land.
					(2)Reciprocal right-of-way agreements
 (A)In generalOn the date on which the agreement is entered into under paragraph (1), the Secretary shall provide to the Tribe all reciprocal right-of-way agreements to the Council Creek land in existence as of the date of enactment of this Act.
 (B)Continued accessBeginning on the date on which the Council Creek land is taken into trust under section 102, the Tribe shall continue the access provided by the agreements referred to in subparagraph (A) in perpetuity.
 (e)Land use planning requirementsExcept as provided in subsection (c), once the Council Creek land is taken into trust under section 102, the Council Creek land shall not be subject to the land use planning requirements of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or the Act of August 28, 1937 (43 U.S.C. 1181a et seq.).
				105.Land reclassification
 (a)Identification of Oregon and California railroad grant landNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and the Secretary shall identify any Oregon and California Railroad grant land that is held in trust by the United States for the benefit of the Tribe under section 102.
 (b)Identification of public domain landNot later than 2 years after the date of enactment of this Act, the Secretary shall identify public domain land in the State of Oregon that—
 (1)is approximately equal in acreage and condition as the Oregon and California Railroad grant land identified under subsection (a); and
 (2)is located within the 18 western Oregon and California Railroad grant land counties (other than Klamath County, Oregon).
 (c)MapsNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress and publish in the Federal Register one or more maps depicting the land identified in subsections (a) and (b).
				(d)Reclassification
 (1)In generalAfter providing an opportunity for public comment, the Secretary shall reclassify the land identified in subsection (b) as Oregon and California Railroad grant land.
 (2)ApplicabilityThe Act of August 28, 1937 (43 U.S.C. 1181a et seq.), shall apply to land reclassified as Oregon and California Railroad grant land under paragraph (1).
					IIOregon Coastal Land Conveyance
 201.DefinitionsIn this title: (1)Confederated tribesThe term Confederated Tribes means the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians.
 (2)Oregon coastal landThe term Oregon Coastal land means the approximately 14,742 acres of land, as generally depicted on the map entitled Oregon Coastal Land Conveyance and dated July 11, 2016. (3)SecretaryThe term Secretary means the Secretary of the Interior.
				202.Land to be held in trust
 (a)In generalSubject to valid existing rights, including rights-of-way, all right, title, and interest of the United States in and to the Oregon Coastal land, including any improvements located on the land, appurtenances to the land, and minerals on or in the land, including oil and gas, shall be—
 (1)held in trust by the United States for the benefit of the Confederated Tribes; and (2)part of the reservation of the Confederated Tribes.
 (b)SurveyNot later than 2 years after the date of enactment of this Act, the Secretary shall complete a survey to establish the boundaries of the land taken into trust under subsection (a).
 (c)Effective dateSubsection (a) shall take effect on the day after the date on which the Secretary records the agreement entered into under section 204(d)(1).
				203.Map and legal description
 (a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Oregon Coastal land with—
 (1)the Committee on Energy and Natural Resources of the Senate; and (2)the Committee on Natural Resources of the House of Representatives.
 (b)Force and effectThe map and legal description filed under subsection (a) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical or typographical errors in the map or legal description.
 (c)Public availabilityThe map and legal description filed under subsection (a) shall be on file and available for public inspection in the Office of the Secretary.
				204.Administration
 (a)In generalUnless expressly provided in this title, nothing in this title affects any right or claim of the Confederated Tribes existing on the date of enactment of this Act to any land or interest in land.
				(b)Prohibitions
 (1)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from Federal land shall apply to any unprocessed logs that are harvested from the Oregon Coastal land taken into trust under section 202.
 (2)Non-permissible use of landAny real property taken into trust under section 202 shall not be eligible, or used, for any gaming activity carried out under Public Law 100–497 (25 U.S.C. 2701 et seq.).
 (c)Forest managementAny forest management activity that is carried out on the Oregon Coastal land shall be managed in accordance with all applicable Federal laws.
				(d)Agreements
 (1)Memorandum of agreement for administrative accessNot later than 180 days after the date of enactment of this Act, the Secretary shall seek to enter into an agreement with the Confederated Tribes that secures existing administrative access by the Secretary to the Oregon Coastal land and that provides for—
 (A)access for certain activities, including— (i)forest management;
 (ii)timber and rock haul; (iii)road maintenance;
 (iv)wildland fire protection and management;
 (v)cadastral surveys; (vi)wildlife, cultural, and other surveys; and
 (vii)law enforcement activities; (B)the management of the Oregon Coastal land that is acquired or developed under chapter 2003 of title 54, United States Code, consistent with section 200305(f)(3) of that title; and
 (C)the terms of public vehicular transit across the Oregon Coastal land to and from the Hult Log Storage Reservoir located in T. 15 S., R. 7 W., as generally depicted on the map described in section 201(2), subject to the requirement that if the Bureau of Land Management discontinues maintenance of the public recreation site known as Hult Reservoir, the terms of any agreement in effect on that date that provides for public vehicular transit to and from the Hult Log Storage Reservoir shall be void.
						(2)Reciprocal right-of-way agreements
 (A)In generalOn the date on which the agreement is entered into under paragraph (1), the Secretary shall provide to the Confederated Tribes all reciprocal right-of-way agreements to the Oregon Coastal land in existence on the date of enactment of this Act.
 (B)Continued accessBeginning on the date on which the Oregon Coastal land is taken into trust under section 202, the Confederated Tribes shall continue the access provided by the reciprocal right-of-way agreements referred to in subparagraph (A) in perpetuity.
 (e)Land use planning requirementsExcept as provided in subsection (c), once the Oregon Coastal land is taken into trust under section 202, the Oregon Coastal land shall not be subject to the land use planning requirements of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or the Act of August 28, 1937 (43 U.S.C. 1181a et seq.).
				205.Land reclassification
 (a)Identification of Oregon and California railroad grant landNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and the Secretary shall identify any Oregon and California Railroad grant land that is held in trust by the United States for the benefit of the Confederated Tribes under section 202.
 (b)Identification of public domain landNot later than 2 years after the date of enactment of this Act, the Secretary shall identify public domain land in the State of Oregon that—
 (1)is approximately equal in acreage and condition as the Oregon and California Railroad grant land identified under subsection (a); and
 (2)is located within the 18 western Oregon and California Railroad grant land counties (other than Klamath County, Oregon).
 (c)MapsNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress and publish in the Federal Register one or more maps depicting the land identified in subsections (a) and (b).
				(d)Reclassification
 (1)In generalAfter providing an opportunity for public comment, the Secretary shall reclassify the land identified in subsection (b) as Oregon and California Railroad grant land.
 (2)ApplicabilityThe Act of August 28, 1937 (43 U.S.C. 1181a et seq.), shall apply to land reclassified as Oregon and California Railroad grant land under paragraph (1).
					IIIAmendments to Coquille Restoration Act
 301.Amendments to Coquille Restoration ActSection 5(d) of the Coquille Restoration Act (Public Law 101–42; 103 Stat. 92, 110 Stat. 3009–537) is amended—
 (1)by striking paragraph (5) and inserting the following:  (5)Management (A)In generalSubject to subparagraph (B), the Secretary, acting through the Assistant Secretary for Indian Affairs, shall manage the Coquille Forest in accordance with the laws pertaining to the management of Indian trust land.
							(B)Administration
 (i)Unprocessed logsUnprocessed logs harvested from the Coquille Forest shall be subject to the same Federal statutory restrictions on export to foreign nations that apply to unprocessed logs harvested from Federal land.
 (ii)Sales of timberNotwithstanding any other provision of law, all sales of timber from land subject to this subsection shall be advertised, offered, and awarded according to competitive bidding practices, with sales being awarded to the highest responsible bidder.;
 (2)by striking paragraph (9); and (3)by redesignating paragraphs (10) through (12) as paragraphs (9) through (11), respectively.May 16, 2017Reported without amendment